Citation Nr: 0815551	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-22 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus with metatarsalgia.

2.  Entitlement to a compensable initial rating for hallux 
valgus of the right foot, with bunion formation, prior to 
August 29, 1983.

3.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the right foot, with bunion formation, since 
August 29, 1983.

4.  Entitlement to a compensable initial rating for hallux 
valgus of the left foot, with bunion formation, prior to 
August 29, 1983.

5.  Entitlement to a rating in excess of 10 percent for 
hallux valgus of the left foot, with bunion formation, since 
August 29, 1983.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, which granted service connection for the 
veteran's bilateral foot disability.  As will be fully 
discussed below, the veteran filed a timely appeal of the 
initial rating.  During the course of the appeal, the 
disability was recharacterized and found to warrant three 
separate ratings.  The veteran has consistently maintained, 
however, that he disagrees with each of these ratings.  Thus, 
all three remain on appeal.  

The veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing in May 2007 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.  In November 2007, the 
Board remanded the claim for further development.  


FINDINGS OF FACT

1.  During the length of the appellate period, the veteran's 
bilateral pes planus with metatarsalgia has manifested by 
objective evidence of a pronation deformity with pain and 
fatigability on use and manipulation, and correctable 
malalignment of the Achilles tendons.  

2.  The credible evidence does not demonstrate that the 
veteran's bilateral pes planus has caused extreme tenderness 
of the plantar surfaces of the feet, or marked inward 
displacement and severe spasm of the Achilles tendons on 
manipulation.

3.  Prior to August 29, 1983, the veteran's hallux valgus of 
both feet, with bunion and bunionette formation, manifested 
with a severe level of symptoms necessitating resection of 
the metatarsal head. 

4.  Since August 29, 1983, the veteran's hallux valgus of 
both feet manifested with a severe level of symptoms, but has 
not produced marked interference with employment, frequent 
hospitalizations, or other impairment unrecognized by the 
current ratings.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral pes 
planus with metatarsalgia are met during the entire appellate 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).

2.  Prior to August 29, 1983, the criteria for a 10 percent 
rating for hallux valgus of the right foot, with bunion 
formation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2007).

3.  Since August 29, 1983, the criteria for a rating in 
excess of 10 percent for hallux valgus of the right foot, 
with bunion formation, are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 
(2007).

4.  Prior to August 29, 1983, the criteria for a 10 percent 
rating for hallux valgus of the left foot, with bunion 
formation, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5280 (2007).

5.  Since August 29, 1983, the criteria for a  rating in 
excess of 10 percent for hallux valgus of the left foot, with 
bunion formation, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in January 2006, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159(b) (2007).  Specifically, the agency of 
original jurisdiction (AOJ) notified the veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating, indicating that he must show that 
his disability had increased in severity.  This notice 
included information and evidence that VA would seek to 
provide and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  

In March 2006, the veteran was further notified of the 
processes by which effective dates and disability ratings are 
established.  This correspondence indicated that evaluations 
are based on the ratings schedule and assigned a rating 
between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and the effect 
that any worsening of the disability has had on his 
employment and daily life.  It specifically listed examples 
of such evidence, such as on-going treatment records, Social 
Security Administration determinations, statements from 
employers as to job performance, lost time, or other 
pertinent information, and personal lay statements.  

While neither letter provided the veteran with notice of the 
rating criteria by which his bilateral foot disability is 
rated, such notice was provided the veteran in the June 2004 
statement of the case and the November 2006 supplemental 
statement of the case.  Regardless, as the veteran can 
substantiate his claim by showing a worsening, without 
reference to specific measurements or test results, more 
specific notice is not required.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Although due to the nature of this initial rating claim, 
fully compliant notice was accomplished after the initial 
denial, the AOJ subsequently readjudicated the claim based on 
all the evidence in November 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  The otherwise 
defective notice has resulted in no prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Although the 
veteran has reported treatment directly after service, he 
also has indicated that those records are unavailable, as the 
doctors had retired or died.  

A review of the outpatient clinical records shows that the 
veteran was awarded Social Security Administration (SSA) 
disability benefits in 2007.  These records have not been 
sought.  However, the veteran maintains that these benefits 
were granted based on non-service-connected, upper extremity 
disorders.  Therefore, the records generated in conjunction 
with his successful application for SSA benefits are not 
relevant to the claim herein.  The duty to assist has been 
fulfilled. 


Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected bilateral foot disabilities.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings applies under a particular diagnostic code 
(DC), the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals such as this, 
which concern the assignment of an initial rating, higher 
evaluations for separate periods based on the facts found 
during the appeal period are available.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Service connection was established for metatarsalgia by 
rating decision in September 2003 and was evaluated as 10 
percent disabling under DC 5279.   The veteran perfected an 
appeal of this initial rating, as well as the 
characterization of his foot disability.  A subsequent rating 
during the appeal, in May 2004, recharacterized the issue by 
separating it out into three distinct disabilities: bilateral 
pes planus with metatarsalgia, rated at 10 percent as above; 
hallux valgus of the right foot, with bunion formation, rated 
noncompensable under DC 5280; and, hallux valgus of the left 
foot, with bunion formation, also rated noncompensable under 
DC 5280.  This same rating decision established an effective 
date of February 1979 for the grant of service connection.  
By rating decision in November 2006, the AOJ increased each 
of the ratings for the hallux valgus disabilities to 10 
percent, effective August 29, 1983.  

While the veteran agreed with the 1979 effective date, he 
continued his disagreement with the ratings of his bilateral 
foot disabilities.  Thus, all three ratings remain on appeal.  
The appellate period at issue is from February 1979 forward.

Bilateral Pes Planus with Metatarsalgia

This disability currently carries a 10 percent rating for the 
length of the appellate period under DC 5276, for moderate 
impairment.  Under those criteria, the next higher rating of 
30 percent applies if the bilateral disorder is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  The maximum 
rating (50 percent) is warranted if the bilateral disorder is 
pronounced, with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a,  DC 5276 (2007).

Functional loss also must be considered in addition to the 
criteria set forth above.  See 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-
06 (1995).  In particular, if the disability at issue is of a 
musculoskeletal nature or origin, then VA may, in addition to 
applying the regular schedular criteria, consider granting a 
higher rating for functional impairment caused by pain, 
weakness, excess fatigability, or incoordination, assuming 
these factors are not already contemplated by the governing 
rating criteria.  Claimed functional loss must be supported 
by adequate pathology and evidenced by visible behavior of 
the veteran undertaking the motion.  See DeLuca v. Brown, 
supra.

In his May 2007 hearing before the undersigned, the veteran 
testified that ever since his separation, he has experienced 
a pronounced level of symptoms due to his bilateral foot 
disabilities that warrants the maximum rating.  In support of 
this contention, the veteran testified that he was forced to 
quit his immediate post-service employment as a cable line 
installer, because he was unable to climb the poles any 
longer.  He further testified that he had to quit his job 
with an elevator repair company after a fourteen year career 
there, due to his feet.  

Unfortunately, the available post-service medical evidence 
dates from the veteran's 1983 surgery forward, thus creating 
a gap in medical evidence from 1979 until that time.  
Generally, service medical records are not relevant in a 
claim for a higher rating, as it is the current level of 
severity at issue.  In this case, however, where the 
applicable appellate period begins upon the veteran's medical 
discharge from the service due to his foot disabilities, the 
medical evaluation board proceeding in his service medical 
records provides an accurate snapshot of the state of his 
disability at the time directly following service, and thus 
will be considered. 

In addition to the service medical records, the post-service 
records include a medical statement documenting an August 
1983 bilateral foot surgery.  The remaining medical evidence 
dates from June 1999 to October 2007, including two VA 
examinations, VA outpatient clinical records, and private 
treatment records.  Also of record are various written 
statements by the veteran, as well as his hearing testimony.  
Based on a review of all the evidence, a 30 percent rating, 
and no higher, is warranted from the start of the appellate 
period for the veteran's severe impairment due to his pes 
planus.   

Service medical records immediately prior to separation show 
that the veteran had complaints of pain with prolonged 
standing, substantially without relief from conservative 
treatment such as limitation of activities and padding for 
his shoes.  See medical board proceedings, December 1978.  
The records leading up to the medical board show that the 
veteran consistently presented with complaints of pain, which 
were followed by periods of light duty, without significant 
relief.   

The August 1983 foot surgery is described in a July 1986 
medical statement.  It shows that the veteran underwent 
surgery on both feet to remove bunions from the great toes 
and bunionettes from the fifth toes.  Subsequently, in 
September 1999, the veteran's private podiatrist records show 
that he had some improvement with orthotic shoes, though he 
continued to have pain with activity.  A June 2001 note 
indicates that midstance pronation was present, though he was 
able to achieve a "very adequate range of motion."  He was 
not wearing orthotics at the time.  The podiatrist placed him 
on tendo achillis stretching exercises.  There was no 
indication of spasm upon the same.  Notes from September to 
November 2001 show continued use of orthotics, with varying 
degrees of relief.  There was no swelling on exam, nor were 
there callosities noted.  He did have palpable tenderness; 
however, he was able to walk for 30 minutes or so without 
pain.  

Similar complaints of pain were noted in April 2002, though 
the veteran reported relief with orthotics.  At no point was 
edema (i.e., swelling) noted on exam.  Pedal pulses have 
consistently remained in tact.

The veteran's initial VA examination for his feet took place 
in July 2003.  The veteran denied pain on weight bearing in 
the morning, explaining that it progressed during the day.  
He reported that he worked as a security guard, and had not 
lost time from work due to his feet.  He denied any swelling 
associated with his feet.  Objective examination revealed no 
tenderness on palpation, and normal range of motion.  A 
moderate inversion laxity was noted bilaterally.  There was 
no evidence of swelling, callosities, or muscle spasms on 
manipulation.  

In October 2003, in the course of primary care treatment, the 
veteran reported having no significant pain relief in his 
feet.  The concurrent VA outpatient clinical records, 
however, from that time through August 2005 are negative for 
complaints or treatment of any foot disability.  Bunions 
continued to be noted by history only.  See, e.g., August 
2005 orthopedic specialist consult, at which the veteran 
reported bilateral shoulder pain, bilateral elbow pain, and 
right knee pain, but made no reference to his feet.  

By way of history in a psychiatric treatment note, the 
veteran reported chronic pain in his feet in September 2005.  
Similar general complaints of chronic pain throughout his 
body are noted in November 2005.  It is appears to be 
February 2006, one month prior to the veteran's second VA 
examination, in which the record first notes a VA podiatry 
consult.  The veteran presented with complaints of pain on 
weight bearing.  All pedal pulses were palpable.  Edema was 
specifically ruled out.  Neurologically, the veteran's feet 
were normal.  The hallux limitus deformity was noted with pes 
planus. 

At his March 2006 VA examination, the veteran reported that 
his sole complaint referable to his feet was that he had pain 
on prolonged standing, and described weakness and 
fatigability upon standing.  He specifically denied swelling.  
Objective examination revealed that there was no callous 
formation nor any appreciable tenderness to palpation 
bilaterally.  His Achilles tendons were both malaligned, 
though not in spasm, and could be corrected with 
manipulation.  The subsequent outpatient clinical records 
showed continued complaints of pain upon standing; however, 
there was no physical evidence of marked pronation or marked 
inward displacement and severe spasm of the tendo achillis.

In all, the record supports a finding that the severity of 
the veteran's bilateral foot disability more nearly 
approximates those symptoms contemplated by the higher, 30 
percent rating for severe bilateral pes planus.  The 
veteran's primary symptom appears to be pain on prolonged use 
and standing.  Objective observation of the veteran's feet 
continually notes pronation.  He also has pain on 
manipulation and use.  While the objective record has not 
shown swelling or callosities due to the disability, as 
contemplated by the 30 percent level, when the veteran's 
functional impairment due to his pain level is considered, 
the disability picture warrants the higher, 30 percent 
rating.  

The evidence does not show that the veteran's pes planus is 
pronounced, as he contends, warranting the 50 percent rating.  
There is no credible evidence of extreme tenderness of the 
plantar surfaces of the feet.  In his hearing before the 
undersigned, he described more severe pain than that 
documented in the evidence.  Particularly, he noted that his 
feet hurt whenever he stood, and even when he was sitting if 
his feet were on the ground.  He reported that he could not 
put any pressure on his feet at all without significant pain.  
It is important to note, however, that while the veteran is 
competent to testify as to his symptoms, that testimony 
cannot be viewed in isolation from the objective medical 
evidence of record.  

At no point during the veteran's treatment for his many 
orthopedic disorders (including his feet) has he reported 
such drastic symptoms.  Nor has it been noted that he cannot 
walk, or put any weight on his feet, without significant 
enough pain to cause him to sit.  Instead, these records 
consistently show that the veteran is ambulatory, with a 
normal gait, and has pain on prolonged walking or standing.  
Nor have the other symptoms associated with the maximum 
rating been shown.  While the Achilles tendons have been 
noted as malaligned, such has not been described as marked 
inward displacement.  Manipulation of the tendon has not 
caused spasms.  In fact, the malalignment has been shown to 
be correctable on manipulation.  Thus, the evidence is not 
sufficient to find that the veteran's bilateral foot 
disability causes the pronounced impairment contemplated by 
the ratings schedule.  The 30 percent rating, and no higher, 
is warranted.  As the veteran's disability has remained 
relatively stable throughout the course of the appeal, staged 
ratings are inappropriate.

The record does not raise the matter of an extraschedular 
rating under 38 C.F.R. 
§ 3.321(b)(1), which applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  There is no 
competent evidence that the disability at issue causes marked 
interference with employment, requires frequent 
hospitalizations, or otherwise produces impairment 
unrecognized by the schedule.  

The Board acknowledges the veteran's contention that he was 
forced to stop working at the elevator company due to his 
feet.  See May 2007 hearing transcript.  This statement, 
however, is given less weight than his other statements and 
the concurrent medical evidence, because it omits the 
multiple orthopedic injuries that the veteran sustained in 
the course of his employment there which have been shown by 
medical opinion to have contributed greatly to his leaving 
the job.  The veteran repeatedly reported in the course of 
his treatment for other, non-service-connected disorders that 
he received workers' compensation for multiple injuries 
sustained during the course of his employment with the 
elevator company.  Most telling is a March 2003 occupational 
medicine specialist's opinion, which recounts specifically 
each of the injuries leading to the veteran's cessation of 
work there.  The disabilities affected both shoulders, both 
elbows, the low back, and both knees, in addition to his 
feet.  Many of these were described as being permanent in 
nature.  Thus, the credible evidence does not show that the 
veteran's foot disabilities have in themselves caused marked 
interference with his employment, required frequent 
hospitalizations, or produced impairment unrecognized by the 
Schedule.  An extraschedular rating is inappropriate. 

Bilateral Hallux Valgus 

As a preliminary matter, separate ratings are appropriately 
assigned for the veteran's hallux valgus deformities of his 
feet.  However, because the symptoms have been the same in 
each of his feet, the level of severity will be discussed 
concurrently for the sake of efficiency.

Currently, the right and left foot disabilities have a 
noncompensable rating under DC 5280 prior to August 1983, the 
date on which the veteran underwent a bunionectomy.  A 10 
percent rating has been assigned thereafter.  Under the 
applicable criteria, the sole rating available is when there 
has been resection of the metatarsal head or the disability 
has been found to be severe, with symptomatology equivalent 
to amputation of the great toe.  38 C.F.R. § 4.71a, DC 5280 
(2007).   

The veteran contends that he is entitled to the 10 percent 
disability rating as of the date of his grant of service 
connection, rather than the date of his surgery.  See Board 
hearing transcript, May 2007.   He specifically alleges that 
he had bunions and bunionettes that required surgery long 
before the actual operation, but he did not have health 
insurance during that time and therefore could not afford the 
treatment.  He also testified to experiencing the same level 
of pain from separation to the surgery.  In support of his 
contentions, he points to his service medical records showing 
medical discharge for the bunions and bunionettes.  

Those records document the presence of a bilateral hallux 
valgus deformity, with both bunions and bunionettes noted at 
the time of separation from service.  Surgery was considered 
to be an option due to the level of severity; however, the 
veteran elected to forgo it at that time due to the 
associated risks involved.  This is documented in his 
personal statement of rebuttal in the medical board 
proceedings.  The post-service evidence confirms the in 
August 1983, the veteran underwent that surgery, to correct 
the "hallux valgus, or bunion, deformity."  The surgery 
corrected the hallux valgus deformity and removed the 
bunionettes.  It was considered successful.  See medical 
statement, July 1986.  

There can be no doubt that the veteran's bilateral hallux 
valgus deformity with additional bunionettes existed at his 
separation from service in February 1979 and four years later 
when he underwent surgical repair for the same.  The veteran 
has testified credibly as to the pain he experienced with 
respect to the deformities leading up to his surgery.  There 
is no evidence to the contrary which would mitigate against a 
finding that the symptomatology was severe.  Thus, the 10 
percent rating under DC 5280 is warranted from the effective 
date of the grant of service connection, which is February 
1979.

Regarding the rating from August 1983 forward, the veteran 
has the maximum rating allowed under the code for each of his 
feet; therefore, no higher rating may be assigned.  The 
veteran has not contended, nor does the evidence show, that 
the claim should be considered for an extraschedular rating.  
In fact, with respect to the hallux valgus ratings, the 
veteran has indicated that his sole argument is that the 
rating should be extended back to his grant of service 
connection.  That has been done here, as the facts support 
it.  

As a final matter, the veteran's other symptoms with respect 
to his bilateral foot disabilities have been adequately 
compensated above under DC 5276.  To attempt to assign 
additional ratings under different codes would violate the 
law against pyramiding, which specifically states that the 
evaluation of the same manifestations under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2007).  Thus, 
separate 10 percent ratings are assigned from February 1979 
forward for the right and left hallux valgus deformities.  






	(CONTINUED ON NEXT PAGE)
ORDER

A 30 percent rating, and no higher, for bilateral pes planus 
with metatarsalgia is granted, subject to regulations 
applicable to the payment of monetary benefits.

A 10 percent rating for hallux valgus of the right foot with 
bunion formation, from February 1979, is granted, subject to 
regulations applicable to the payment of monetary benefits.

A 10 percent rating for hallux valgus of the left foot with 
bunion formation, from February 1979, is granted, subject to 
regulations applicable to the payment of monetary benefits.

A rating in excess of 10 percent for hallux valgus of the 
right foot with bunion formation, since August 1983, is 
denied.

A rating in excess of 10 percent for hallux valgus of the 
left foot with bunion formation, since August 1983, is 
denied.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


